Case: 2:20-cv-00367-EAS-CMV Doc #: 26 Filed: 03/05/21 Page: 1 of 2 PAGEID #: 520




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

RODNEY CURTIS,
                                                CASE NO. 2:20-CV-367
        Petitioner,                             JUDGE EDMUND A. SARGUS, JR.
                                                Magistrate Judge Chelsey M. Vascura
        v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

        Respondent.

                                     OPINION AND ORDER

        On September 24, 2020, Judgment was entered dismissing this action as barred by the

one-year statute of limitations under 28 U.S.C. § 2244(d). (ECF No. 20.) On November 18,

2020, the Court denied Petitioner’s motion for reconsideration. (ECF No. 22.) On February 22,

2021, Petitioner filed a Notice of Appeal. In a letter dated February 18, 2021, Petitioner

indicates that he submitted the Notice of Appeal with prison officials for mailing on December 3,

2020. (ECF No. 24, PAGEID # 515-16.) Petitioner has filed a motion for a certificate of

appealability and request to proceed in forma pauperis on appeal. (ECF No. 23.)

        An appeal must be filed within thirty days after entry of judgment of the order being

appealed. Fed. R. App. P. 4(a)(1)(A). Under the prison mailbox rule, a filing will be considered

timely “if it is deposited in the institution's internal mail system on or before the last day for

filing.” Gamble v. Robinson, No. 20-3278, 2020 WL 5353294, at *1 (6th Cir. June 15, 2020)

(citing Fed. R. App. P. 4(c)(1)). “A prisoner can establish timely filing of a notice of appeal

under the prison mailbox rule by providing a notarized statement or a declaration under penalty

of perjury stating the date on which the document was given to prison authorities and attesting

that the postage was prepaid, or by providing other evidence, such as a postmark or date-stamp,
Case: 2:20-cv-00367-EAS-CMV Doc #: 26 Filed: 03/05/21 Page: 2 of 2 PAGEID #: 521




showing that the notice was deposited timely and the postage prepaid.” Id. (citing Fed. R. App.

P. 4(c); United States v. Smotherman, 838 F.3d 736, 738 (6th Cir. 2016)). Petitioner has failed to

do so here. Moreover, the timing requirements for the filing of an appeal “are mandatory

jurisdictional prerequisites that generally may not be waived.” Young v. Kenney, 949 F.3d 995,

996 (6th Cir. 2020) (citing Bowles v. Russell, 551 U.S. 205, 214 (2007)). A party seeking to

extend the deadline or reopen the time to file an appeal on the basis of excusable cause or neglect

must file a motion requesting such relief in the district court no later than 30 days after the

expiration of the thirty-day time period for filing the appeal. See Pennebaker v. Rewerts, No. 17-

12196, 2021 WL 267782, at *4 (E.D. Mich. Jan. 27, 2021) (citing Fed. R. App. P. 4(a)(5)(A);

Tanner v. Yukins, 776 F.3d 434, 438 (6th Cir. 2015)). Thus, even liberally construing

Petitioner’s letter as a request for an extension of time, Young v. Kenney, 949 F.3d at 997

(“district courts must liberally construe a document that could reasonably be interpreted as a

motion for an extension of time to file a notice of appeal or a motion to reopen the time to file an

appeal”), it is untimely.

       Therefore, Petitioner’s motion for a certificate of appealability is DENIED.

       The Court CERTIFIES the appeal is not in good faith and therefore DENIES the request

to proceed in forma pauperis on appeal.

       IT IS SO ORDERED.

                                               s/Edmund A. Sargus, Jr. 3/5/2021
                                               EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                  2
